Petition for Writ of Habeas Corpus Dismissed and Memorandum Opinion filed
November 26, 2019.




                                       In The

                      Fourteenth Court of Appeals

                                  NO. 14-19-00910-CR



                      IN RE STATHIAN ESPARZA, Relator


                            ORIGINAL PROCEEDING
                           WRIT OF HABEAS CORPUS
                                 184th District Court
                               Harris County, Texas
                           Trial Court Cause No. 1642206

                           MEMORANDUM OPINION

         On November 13, 2019, relator Stathian Esparza filed a petition for writ of
habeas corpus in this court. See Tex. Gov’t Code Ann. § 22.221; see also Tex. R.
App. P. 52. In the petition, relator asks this court to grant his motion for a speedy
trial.
       A court of appeals does not have original jurisdiction over habeas corpus
proceedings in criminal matters. Chavez v. State, 132 S.W.3d 509, 510 (Tex. App.—
Houston [1st Dist.] 2004, no pet.) (citing Tex. Gov’t Code Ann. § 22.221); see also
Ex parte Hearon, 3 S.W.3d 650, 650 (Tex. App.—Waco 1999, orig. proceeding)
(holding that court of appeals did not have jurisdiction to grant habeas relief in
pending criminal matter). The Texas Code of Criminal Procedure vests power over
original habeas corpus proceedings in criminal cases in the Texas Court of Criminal
Appeals, the district courts, the county courts, or a judge of those courts. Tex. Code
Crim. Proc. Ann. art. 11.05. Therefore, we have no jurisdiction to consider relator’s
request for relief.

       Accordingly, we order relator’s petition dismissed for lack of jurisdiction.


                                   PER CURIAM

Panel consists of Chief Justice Frost and Justices Christopher and Bourliot.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                          2